Case: 08-10615 Document: 00511287469 Page: 1 Date Filed: 11/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 8, 2010
                                     No. 08-10615
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BURVON KING, also known as Chocolate,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 4:92-CR-141-16


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Burvon King, federal prisoner # 21029-077, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 360-month sentence for
conspiracy to distribute cocaine base. King contends that the district court erred
in denying his § 3582(c)(2) motion; that after United States v. Booker, 543 U.S.
220 (2005), Gall v. United States, 552 U.S. 38 (2007), and Kimbrough v. United
States, 552 U.S. 85 (2007), the district court should have reconsidered the
amount of cocaine base attributable to him, recalculated his advisory guideline

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-10615 Document: 00511287469 Page: 2 Date Filed: 11/08/2010

                                  No. 08-10615

range, and imposed a sentence after consideration of the 18 U.S.C. § 3553(a)
factors; that the district court should not interpret U.S.S.G. § 1B1.10 to limit its
ability to resentence him; and that a 30-year sentence is too harsh and
unreasonable because he is a nonviolent offender.
      We review the district court’s decision for an abuse of discretion. United
States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462
(2010).   Because King’s offense involved more than 4.5 kilograms of crack
cocaine, the retroactive crack cocaine amendment did not lower his guidelines
range, and the district court did not abuse its discretion in refusing to reduce his
sentence. See § 3582(c)(2); U.S.S.G. §§ 1B1.10, comment. (n.1A) and 2D1.1.
Moreover, the Supreme Court’s decision in Booker does not apply to sentence
reductions under § 3582(c)(2) because such proceedings are not full
resentencings. Dillon v. United States, 130 S. Ct. 2683, 2691-94 (2010); United
States v. Doublin, 572 F.3d 235, 238-39 (5th Cir.), cert. denied, 130 S. Ct. 517
(2009).   King’s argument based on Booker and its progeny is therefore
unavailing.
      AFFIRMED.




                                         2